EXHIBIT REHABCARE GROUP, INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (dollars in thousands) Note: The ratio of earnings to fixed charges is calculated by adding pre-tax income from continuing operations before adjustment for noncontrolling interests and equity in net income (loss) from affiliates plus fixed charges and dividing that sum by fixed charges. Six Months Ended June 30, Year Ended December 31, 2009 2008 2007 2006 2005 2004 Fixed Charges: Interest $ 1,121 $ 3,897 $ 8,362 $ 5,499 $ 1,169 $ 1,181 Interest portion of annual rentals 2,368 4,647 4,067 3,367 1,733 967 Total fixed charges $ 3,489 $ 8,544 $ 12,429 $ 8,866 $ 2,902 $ 2,148 Earnings: Pre-tax income from continuing operations before adjustment for minority interests in consolidated subsidiaries or income or loss from equity investees $ 26,021 $ 29,174 $ 20,035 $ 16,470 $ 32,294 $ 40,468 Total fixed charges (from above) 3,489 8,544 12,429 8,866 2,902 2,148 Total earnings for purposes of ratio $ 29,510 $ 37,718 $ 32,464 $ 25,336 $ 35,196 $ 42,616 Ratio of earnings to fixed charges 8.5 4.4 2.6 2.9 12.1 19.8 The ratio of earnings to fixed charges has been computed on a consolidated basis.Fixed charges consist of interest on all indebtedness and one-third of rentals, which we believe is a reasonable approximation of the interest factor of such rentals.
